DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 September 2021 has been entered.
Response to Arguments
Applicant’s arguments filed 10 September 2021 with regards to the USC 112 Rejection of Claims 1 that shows Fig. 4a of the current application and that both the latching element and the latch mechanism are located on a rail outer surface of each frame is persuasive. It has also clarified that the “rail” in question should be broadly interpreted as one part or segment of the frame member, part 100, which both frames have, rather than the “rail” part 102 forming a channel, part 103, which is only located on the outer of the two frames as seen in Applicant’s Fig. 4a and Fig. 1 and paragraph 16. 
Applicant's arguments filed 10 September 2021 with regards to the USC 102 and 103 rejections have been fully considered but they are not persuasive. 
Applicant's argument against Burnett pg. 2 and 3 that "the joining of two rails is in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the present case the term “frame” is interpreted as “something composed of parts fitted together and united” and “an open case or structure made for admitting, enclosing, or supporting something” (Definition: Merriam-Webster “frame”) neither of which require that the frame is made of four pieces or is a fully enclosed part. 
Applicant’s argument against Kubokawa pg. 3 that “Kubokawa’s cantilevered member 44 is not ‘located on the rail outer surface’ as claimed. At best it extends parallel or forms this surface.” Is not persuasive as seen below in Fig. 3 the latching mechanism or cantilevered member part 44 of Kubokawa is located on the rail outer surface, part 24, which faces away from the filter. The latching mechanism is “in contact with and supported by” (Definition: Merriam-Webster “on”) the outer surface of the rail or “on” the rail from which it is cantilevered, or supported at one end (Definition: Merriam-Webster “cantilever”). The cantilevered member, part 44, is clearly distinct from the rail outer surface, part 24 as seen below, and is also clearly on the rail outer surface from which it is cantilevered. With regards to cancelled claim 10, and presumably Claims 7 and 8 which are rejected by Kubokawa in view of Wallace, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

    PNG
    media_image1.png
    191
    580
    media_image1.png
    Greyscale

Claim Objections
Claim 2 is objected to because of the following informalities:  "the rail in the at least one of the rigid frames" is slightly unclear in meaning with regards to grammar, although the part referenced is clear.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1 and 6 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Burnett et al. (US 4,749,390).
With regards to Claim 1 and 6 Burnett teaches:
(Claim 1) Two rigid frames, parts 60 and 56, surrounding a filter, part 54, wherein at least one of the rigid frames includes a rail, as a part of the frame, including an outer surface facing away from the filter, parts 62 and 65a/65, a latch mechanism located on the rail outer surface of both of the two rigid frames that removably engages the rigid frames to one another. (See Burnett Fig. 3A-3C and Col. 6 lines 36-65)
(Claim 6) The latch mechanism is a screw type latch including a screw, part 62, attached to one of the rigid frames that engages a tab, part 65, attached to the other of the rigid frames. See Burnett Fig. 3A-3C and Col. 6 lines 43-47 and 57-65)
Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kubokawa (US 7,169,202).
With regard to Claims 1-5 Kubokawa teaches:
(Claim 1) Two rigid frames, parts 4 and 6, surrounding a filter, part 8, wherein at least one of the frames includes a rail, parts 24 and 26, including an outer surface facing away from the filter. A latch mechanism, parts 44, and a latch element, part 46, located on the rail outer surfaces of the two rigid frames that removably engages the rigid frames to one another. (See Kubokawa Fig. 1 and Fig. 3 annotated below and Col. 4 line 64 to Col. 5 line 2)
(Claim 1) The cantilevered member, part 44, is clearly distinct from the rail outer surface, part 24 as seen below, and is also clearly on the rail outer surface from which it is cantilevered.

    PNG
    media_image1.png
    191
    580
    media_image1.png
    Greyscale

(Claim 2) The rail, part 26, defines a channel therein and the latch mechanism, part 24, is located within the channel and does not extend outside the channel (Claim 3) when the latch mechanism is in an engaged position. (See Kubokawa Fig. 1 and Fig. 4)
(Claim 4) The latch mechanism, parts 44 and 46, includes a thumb portion, the solid edge of the tab part 44, and a catch, the hole of the tab part 44. (Claim 4 and 5) The catch attaches to a pin, part 46, on the other frame. (See Kubokawa Fig. 1) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the alternative Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubokawa (US 7,169,202) as detailed above in the rejection of Claim 1 and further in view of Froelich (US 0,584,343). 
With regards to Claim 5:
Kubokawa teaches:
The latch mechanism, parts 44 and 46, includes a thumb portion, the solid edge of the tab part 44, and a catch, the hole of the tab part 44. The catch attaches to a pin, part 46, on the other frame (See Kubokawa Fig. 1) 
Kubokawa does not teach:
A thumb portion which extends away from the catch portion.
Froelich teaches:
A thumb portion, part 9, with a catch portion, part 11, which engages a pin, part 13, located on another of two rigid frames, parts 1 and 2. (See Froelich Fig. 1 and 2 and Pg. 1 lines 78-86)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the filter frame of Kubokawa with the latching mechanism of Froelich as replacing one known latch with another known latch would predictably provide a filter housing that can latch. 
Claims 7 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kubokawa (US 7,169,202) s detailed above in the rejection of Claim 1 in view of Wallace (US 2009/0199526) . 
With regards to Claims 7 and 8:
Kubokawa teaches:
Two rigid frames, parts 4 and 6, which surround a filter, part 8. Both of the two rigid frames includes a rail, parts 24 and 26. The two rigid frames are attached in parallel using latching parts located on an outer surface of the two rails of the frames which face away from the filter. 
Kubokawa does not teach:
The latch is magnetic.
Wallace teaches:
Two magnetic strips, parts 12, mounted on both of the two rigid frames surrounding a filter which attach the two frames in parallel. (See Wallace Fig. 3 and Paragraph 12)
It would have been obvious to one of ordinary skill in the art to replace one known latching mechanism, a catch and pin type system as taught by Kubokawa, with a set of magnets in the same location of Kubokawa as taught by Wallace Paragraphs 4 and 12 which teaches that the magnetic strips and the mechanical catch are known equivalents for holding two frames together. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion. In particular please note the latches of Kunimune et al. (US 4,892,189) as while Kunimune is directed to a housing for compact discs it is still two rigid frames with a variety of latches which do not extend beyond the channel they are located within. 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brit E Anbacht whose telephone number is (571)272-9876. The examiner can normally be reached M, T, R, F 11:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

Brit E. Anbacht
Examiner
Art Unit 1776



/BRIT E. ANBACHT/Examiner, Art Unit 1776